--------------------------------------------------------------------------------

Exhibit 10.1
EXECUTIVE VERSION
PURCHASE AGREEMENT


This Purchase Agreement (the “Agreement”) is made and entered into this ___ day
of December, 2010, by and among the Gold Club of Indy, LLC, an Indiana limited
liability company (the “Company”), Lori Pfeifer, personal representative of The
Estate of Albert Pfeiffer, deceased, and sole member of the Company
(“Member”),  The Estate of Albert Pfeiffer, deceased (the “Seller” or the
“Estate”), RCI Dining Services (Indiana), Inc., a Texas corporation (the
“Buyer”), and RCI Holdings, Inc., a Texas corporation (“RCI”).


WHEREAS, Member owns 100% of the Membership Interest of the Company (the
“Membership Interest”); and


WHEREAS, the Company owns an adult entertainment cabaret known as “The Gold
Club” (the “Club” or “Gold Club”), located at 3551 Lafayette Road, Indianapolis,
Indiana 46222; and


WHEREAS, the Company owns the real property commonly known as 3551 Lafayette
Road, Indianapolis, Indiana 46222 and the improvements, including building and
fixtures, located thereon (the “Real Property” or “Premises”), as more fully
described on Exhibit “A” attached hereto;


WHEREAS, Member desires to sell 100% of the issued and outstanding Membership
Interest of the Company (the “Membership Interest”) to Buyer on the terms and
conditions set forth herein; and


WHEREAS, the Company desires to sell the Real Property to RCI on the terms and
conditions set forth herein; and


WHEREAS, the Buyer and RCI are wholly owned subsidiaries of Rick’s Cabaret
International, Inc., a Texas corporation.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:


ARTICLE I
PURCHASE AND SALE OF THE MEMBERSHIP INTEREST
AND THE REAL PROPERTY


Section 1.1        Sale of the Membership Interest.  Subject to the terms and
conditions set forth in this Agreement, at the Closing (as hereinafter defined)
Member hereby agrees to sell, transfer, convey and deliver to Buyer 100% of the
issued and outstanding Membership Interest of the Company, free and clear of all
encumbrances, and shall deliver to Buyer certificates representing the
Membership Interest, duly endorsed to Buyer or accompanied by duly executed
stock powers in form and substance satisfactory to Buyer.


Section 1.2        Purchase Price for the Membership Interest.  As consideration
for the purchase of the Membership Interest, Buyer shall pay to Seller the total
consideration of $ 825,000.00 (the “LLC Purchase Price”), which shall be payable
by cashier’s check, certified funds or wire transfer.


 
 

--------------------------------------------------------------------------------

 


Section 1.3        Sale of the Real Property.  Subject to the terms and
conditions set forth in this Agreement, at the Closing, the Company hereby
agrees to sell, transfer, convey and deliver a General Warranty Deed which shall
convey good and marketable title to the Real Property to RCI, free and clear of
all liens and encumbrances.  The Company and RCI will execute the Addendum
attached hereto as Exhibit 1.3 (“Addendum”) which will provide for the
conveyance of good and marketable title to the Real Property, free and clear of
all liens and encumbrances.


Section 1.4        Purchase Price for the Real Property.  As consideration for
the purchase of the Real Property, RCI shall pay to the Company at Closing the
total consideration of $850,000.00 (the “Real Property Purchase Price”), which
shall be payable by cashier’s check, certified funds or wire transfer.


The LLC Purchase Price and the Real Property Purchase Price, (in the aggregate
amount of $1,675,000) are collectively referred to herein as the “Purchase
Price.”


ARTICLE II
CLOSING


Section 2.1        The Closing.  The closing of the transactions provided for in
this Agreement shall take place on the earlier of: (i) December 31, 2010, or
(ii) five (5) days after the approval for the Buyer to possess all necessary
permits, licenses and other authorizations, whether city, county, state or
federal, which may be needed to operate an establishment serving beer, wine and
liquor and providing live female semi-nude adult entertainment on the Real
Property at the Club and all such permits, licenses and authorizations shall be
in good order, without any administrative actions pending or concluded that may
challenge or present an obstacle to the continued performance of live female
semi-nude adult entertainment with the sale of beer, wine and liquor at the Club
(the “Closing Date”) or at such other time and place as agreed upon in writing
among the parties hereto (the “Closing”).  The parties have agreed further to
close at  Midwest Title Company, 755 E. Main Street, Greenwood, IN 46143 or at
such other place as is mutually agreeable to all of the parties hereto.


Section 2.2        Delivery and Execution.  At the Closing: (i) the Member shall
deliver to Buyer certificates evidencing the Membership Interest of the Member,
free and clear of any liens, claims, equities, charges, options, rights of first
refusal or encumbrances, duly endorsed to Buyer or accompanied by duly executed
stock powers in form and substance satisfactory to Buyer against delivery by
Buyer to the Seller of payment in an amount equal to the LLC Purchase Price for
the Membership Interest being purchased by Buyer in the manner set forth in
Section 1.2; (ii) the Company shall deliver to RCI a General Warranty Deed which
shall convey good and marketable title to the Real Property, free and clear of
all liens and encumbrances against delivery by RCI to the Company of payment in
the amount equal to the Real Property Purchase Price (which payment will be
immediately conveyed and transferred to the Seller) for the Real Property being
purchased by RCI in the manner set forth in Section 1.4; and (iii) the Related
Transactions (as defined below) shall be consummated concurrently with the
Closing.
 
Purchase Agreement

 
Page 2

--------------------------------------------------------------------------------

 


Section 2.3        Related Transactions.  In addition to the purchase and sale
of the Membership Interest and the purchase and sale of the Real Property, the
following action shall take place contemporaneously at the Closing (the "Related
Transactions"):


The Buyer and the sole Member  of the Company will enter into a five (5) year
covenant not to compete pursuant to the terms of which Member will agree not to
compete, either directly of indirectly, with the adult nightclub presently known
as The Gold Club, by operating an establishment providing live female nude or
semi-nude adult entertainment in Indianapolis, Indiana or any of the adjacent
counties thereto.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER AND THE COMPANY


The Member, Seller and the Company, jointly and severally, hereby represent and
warrant to the Buyer and RCI as follows:


Section 3.1        Organization, Good Standing and Qualification.


(i)           The Company (A) is an Indiana limited liability company duly
organized, validly existing, is not dissolved and is in good standing under the
laws of the state of Indiana, (B) has all requisite power and authority to own,
operate and lease its properties, to carry on its business, and to permit Member
to transfer her memberships interests to Buyer, and (C) is duly qualified to
transact businessand is in good standing in all jurisdictions where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to do so would not have a
material adverse effect to the Company.


(ii)           The authorized capital of the Company consists of one hundred
percent (100%) of the Membership Interest which is validly issued, outstanding
and transferrable. There is no other class of capital authorized or issued by
the Company.  All of the issued and outstanding Membership Interest of the
Company are owned by the Member and are fully paid and non-assessable.  None of
the Membership Interests issued are in violation of any preemptive rights.  The
Company has no obligation to repurchase, reacquire, or redeem any of its
outstanding Membership Interest.  There are no outstanding securities
convertible into or evidencing the right to purchase or subscribe for any
Membership Interest of the Company, there are no outstanding or authorized
options, warrants, calls, subscriptions, rights, commitments or any other
agreements of any character obligating the Company to issue any Membership
Interest or any securities convertible into or evidencing the right to purchase
or subscribe for any Membership Interest, and there are no agreements or
understandings with respect to the voting, sale, transfer or registration of any
Membership Interest of the Company.


Section 3.2        OMITTED.
 
Purchase Agreement
 
Section 3.3
Subsidiaries.  The Company does not have any subsidiaries.



 
Page 3

--------------------------------------------------------------------------------

 


Section 3.4        Ownership of the Membership Interest.  Member owns,
beneficially and of record, all of the Membership Interest of the Company free
and clear of any liens, claims, equities, charges, options, rights of first
refusal, or encumbrances.  Member has the unrestricted right and power to
transfer, convey and deliver full ownership of the Membership Interest without
the consent or agreement of any other person and without any designation,
declaration or filing with any governmental authority.  Upon the transfer of the
Membership Interest to Buyer as contemplated herein, Buyer will receive good and
valid title thereto, free and clear of any liens, claims, equities, charges,
options, rights of first refusal, encumbrances or other restrictions (except
those imposed by applicable securities laws) and Buyer will be receiving valid
Membership Interest in an ongoing business entity, which is and shall not be
dissolved by law, order of a court, or the actions of Member, Seller or the
Company.


Section 3.5        Ownership of the Real Property.  Except as set forth in
Schedule 3.5, the Company owns, beneficially and of record, the Real Property
free and clear of any liens, claims, equities, charges, options, rights of first
refusal, or encumbrances as evidenced by the title commitment for the Real
Property to be issued to RCI prior to Closing and as evidenced by a title policy
provided to RCI at the time of Closing.  The Company has the unrestricted right
and power to transfer, convey and deliver full ownership of the Real Property
without the consent or agreement of any other person and without any
designation, declaration or filing with any governmental authority. Upon the
transfer of the Real Property to RCI as contemplated herein, RCI will receive
good and valid title thereto, free and clear of any liens, claims, equities,
charges, options, rights of first refusal, encumbrances or other restrictions.


Section 3.6        Authorization.  The Company has all requisite corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated
hereby.  All action on the part of the Company necessary for the authorization,
execution, delivery and performance of this Agreement and all documents related
to consummate the transactions contemplated herein have been taken or will be
taken prior to the Closing Date by the Company. This Agreement, when duly
executed and delivered in accordance with its terms, will constitute the legal,
valid and binding obligations of the Company enforceable against it in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization and other similar laws of general application affecting
creditors’ rights generally or by general equitable principles.


The Member and the Estate represent that they have the full power, capacity, and
authority to enter into this Agreement and perform the obligations contemplated
hereunder and to consummate the transactions contemplated hereby.  All action on
the part of the Estate necessary for the authorization, execution, delivery and
performance of this Agreement has been or will be taken prior to Closing
Date.  This Agreement, when duly executed and delivered in accordance with its
terms, will constitute legal, valid and binding obligations of the Member and
the Estate enforceable against them in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization and other similar laws of
general application affecting creditors’ rights generally or by general
equitable principles.


Section 3.7        Consents.  Except as set forth in Schedule 3.7, no consent
of, approval by, order or authorization of, or registration, declaration or
filing by the Company or the Estate with any court or any governmental or
regulatory agency or authority having jurisdiction over the Company or the
Estate, or any of their respective property or assets is required on the part of
the Company or the Estate (i) in connection with the consummation of the
transactions contemplated by this Agreement or (ii) as a condition to the
legality, validity or enforceability as against the Company or the Estate.
 
Purchase Agreement


 
Page 4

--------------------------------------------------------------------------------

 


Section 3.8        Taxes.  The Company has timely and accurately filed all
federal, state, foreign and local tax returns and reports required to be filed
prior to such dates and have timely paid all taxes shown on such returns as owed
for the periods of such returns, including all sales taxes and withholding or
other payroll related taxes shown on such returns and any taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee,
creditor or independent contractor.  The Company has made adequate provision for
the payment of all taxes accruable for all periods ending on or before the
Closing Date to any taxing authority and are not delinquent in the payment of
any tax or governmental charge of any nature.  Neither the Company nor the
Estate has any knowledge of any liability for any tax to be imposed by any
taxing authorities upon the Company as of the date of this Agreement and as of
the Closing that is not adequately provided for.  No assessments or notices of
deficiency or other communications have been received by the Company or the
Estate with respect to any tax return which has not been paid, discharged or
fully reserved against and no amendments or applications for refund have been
filed or are planned with respect to any such return.  None of the federal,
state, foreign or local tax returns of the Company have been audited by any
taxing authority.  Neither the Company nor the Estate has knowledge of any
additional assessments, adjustments or contingent tax liability (whether federal
or state) of any nature whatsoever, whether pending or threatened against the
Company for any period, nor of any basis for any such assessment, adjustment or
contingency. There are no agreements between the Company or the Estate and any
taxing authority waiving or extending any statute of limitations with respect to
any tax return.


Section 3.9        Financial Statements.  The Company and Seller have delivered
to the Buyer and RCI on December 1, 2010 the unaudited balance sheets of the
Company as of October 31, 2010, together with the related unaudited statements
of income, for the periods then ended (collectively referred to as the
“Financial Statements”).  Such Financial Statements are in accordance with the
books and records of the Company and fairly represent the financial position of
the Company and the results of operations and changes in financial position of
the Company as of the dates and for the periods indicated.  Except as set forth
in Schedule 3.09, the Company, as of the date of the Financial Statements, has
no material liability or obligation of any nature, whether absolute, accrued,
continued or otherwise.  As of the Closing Date, the Seller and the Company will
represent there have been no adverse changes in the financial condition or other
operations, business, properties or assets of the Company from that reflected in
the latest Financial Statements of the Company as furnished pursuant to this
Agreement.


Section 3.10      Labor Matters. The Company is not a party or otherwise subject
to any collective bargaining agreement with any labor union or
association.  There are no discussions, negotiations, demands or proposals that
are pending or have been conducted or made with or by any labor union or
association, and there are not pending or threatened against the Company any
labor disputes, strikes or work stoppages.  To the best of the Company’s and
Seller’s knowledge, the Company is in compliance with all federal and state laws
respecting employment and employment practices, terms and conditions of
employment and wages and hours, and, to their knowledge, is not engaged in any
unfair labor practices.  Neither the Company nor the Club is a party to any
written or oral contract, agreement or understanding for the employment of any
officer, director or employee of the Company.
 
Purchase Agreement
 
 
Page 5

--------------------------------------------------------------------------------

 


Section 3.11      Compliance with Laws.  To the best of the Company’s and
Seller’s knowledge, the Company is, and at all times prior to the date hereof,
has been in compliance with all statutes, orders, rules, ordinances and
regulations applicable to it or to the ownership of its assets or the operation
of the Club.  Neither the Company nor the Seller has any basis to expect, nor
have they received, any order or notice of any such violation or claim of
violation of any such statute, order, rule, ordinance or regulation by the
Company.  The Company owns, holds, possesses or lawfully uses in the operation
of its business all permits and licenses which are in any manner necessary or
required for it to conduct its operation and business as now being
conducted.  Schedule 3.11 sets forth all licenses and permits held by the
Company used in the operation of the business of the Club, all of which are in
good standing and which will be in effect as of the Closing Date.


Section 3.12      No Conflicts.  The execution and delivery by the Company and
the Seller of this Agreement does not, and the performance and consummation by
the Company and the Seller of the transactions contemplated hereby will not (i)
conflict with the articles of organization,  regulations of the Company, or laws
of the State of Indiana; (ii) conflict with or result in a breach or violation
of, or default under, or give rise to any right of acceleration or termination
of, any of the terms, conditions or provisions of any note, bond, lease,
license, agreement or other instrument or obligation to which the Company is a
party or by which the assets or properties of the Company are bound; (iii)
result in the creation of any encumbrance on any of the assets or properties
(real or personal) of the Company; or (iv) violate any law, rule, regulation or
order applicable to the Company or any of the assets or properties of the
Company.


Section 3.13      Title to Properties; Encumbrances.  The Company has good and
marketable title to all of the personal property and assets, that are used in
the business that are material to the condition (financial or otherwise),
business, operations or prospects of  the Company, free and clear of all
mortgages, claims, liens, security interests, charges, leases, encumbrances and
other restrictions of any kind and nature, except (i) as disclosed in the
Financial Statements of the Company, (ii) statutory liens not yet delinquent,
and (iii) such liens consisting of zoning or planning restrictions,
imperfections of title, easements, pledges, charges and encumbrances, if any, as
do not materially detract from the value or materially interfere with the
present use of the property or assets subject thereto or affected thereby,
including the business of the Club.  With the exception of the items listed on
Schedule 3.13 all of which will be paid in full prior to Closing, the Company
has good and marketable title to the Real Property, free and clear of all
mortgages, claims, liens, security interests, charges, leases, encumbrances and
other restrictions of any kind and nature.


Section 3.14      No Pending Transactions.  Except for the transactions
contemplated by this Agreement, neither the Company nor the Seller is a party to
or bound by or the subject of any agreement, undertaking, commitment or
discussions or negotiations with any person that could result in (i) the sale,
merger, consolidation or recapitalization of the Company, (ii) the sale of any
of the assets of the Company, (iii) the sale of the Real Property by the
Company, (iv) the sale of any outstanding Membership Interest of the Company,
(v) the acquisition by the Company of any operating business or the capital
stock of any other person or entity, (vi) the borrowing of money by the Company,
whether secured or unsecured, (vii) any agreement with any of the respective
officers, managers or affiliates of the Company, or (viii) the expenditure of
more than $5,000 or the performance by the Company extending for a period of
more than six (6) months from the date hereof.
 
Purchase Agreement

 
Page 6

--------------------------------------------------------------------------------

 
 
Section 3.15      Contracts and Leases.  Except as set forth in Schedule 3.15,
the Company does not (i) have any leases of personal property relating to the
assets of the Company, whether as lessor or lessee; (ii) have any contractual or
other obligations relating to the assets of the Company, whether written or
oral; or (iii) have given any power of attorney to any person or organization
for any purpose relating to the assets or the business of the Company.  The
Company shall provide Buyer prior to the Closing Date each and every contract,
lease or other document relating to the assets of the Company to which they are
subject or are a party or a beneficiary.  To the knowledge of the Company and
the Seller, such contracts, leases or other documents are valid and in full
force and effect according to their terms and constitute a legal, valid and
binding obligation of the Company and the other respective parties thereto and
are enforceable in accordance with their terms.  The Company and the Seller have
no knowledge of any default or breach under such contracts, leases or other
documents or of any pending or threatened claims under any such contracts,
leases or other documents.  Neither the execution of this Agreement, nor the
consummation of all or any of the transactions contemplated under this
Agreement, will constitute a breach or default under any such contracts, leases
or other documents which would have a material adverse effect on the financial
condition of the Company or the operation of the Club after the Closing.


Section 3.16      No Default.  The Company is not (i) in violation of any
provision of its articles of organization or regulations or (ii) in default
under any term or condition of any instrument evidencing, creating or securing
any indebtedness of the Company.  Further, there has been no default in any
material obligation to be performed by the Company under any other contract,
lease, agreement, commitment or undertaking to which it is a party or by which
it or its assets or properties are bound, nor has the Company waived any
material right under any such contract, lease, agreement, commitment or
undertaking.


Section 3.17      Books and Records.  The books of account, minute books, stock
record books or other records of the Company are accurate and complete and have
been maintained in accordance with sound business practices and will be provided
to the Buyer upon Closing.


Section 3.18      Insurance Policies.  Copies of all insurance policies
maintained by the Company relating to the operation of the Club have been or
will be delivered prior to Closing.  The policies of insurance held by the
Company are in such amounts, and insure against such losses and risks, as the
Company reasonably deems appropriate for its property and business
operations.  All such insurance policies are in full force and effect, and all
premiums due thereon have been paid.  Valid policies for such insurance will be
outstanding and duly in force at all times prior to the Closing.
 
Purchase Agreement


 
Page 7

--------------------------------------------------------------------------------

 


Section 3.19      Pending Claims.  Except as set forth in Schedule 3.19, there
are no claims, suits, arbitrations, investigations, actions or other
proceedings, whether judicial, administrative or otherwise, now pending or, to
the best knowledge of  the Company or the Seller, threatened before any court,
arbitration, administrative or regulatory body or any governmental agency which
may result in any judgment, order, award, decree, liability or other
determination which will or could reasonably be expected to have any effect upon
the Company or the business of the Club, the transfer of the Membership Interest
by the Seller to Buyer under this Agreement, the operation of the Club after the
Closing Date, or the transfer of the Real Property to RCI, nor is there any
basis known to the Company or the Seller for any such action. No litigation is
pending, or, to the knowledge of the Company or the Seller, threatened against
the Company or the business of the Club, the Real Property, or the assets or
properties of the Company which seeks to restrain or enjoin the execution and
delivery of this Agreement or any of the documents referred to herein or the
consummation of any of the transactions contemplated thereby or hereby.  Neither
the Company nor the Seller is subject to any judicial injunction or mandate or
any quasi-judicial or administrative order or restriction directed to or against
them which would affect the Company or the business of the Club, the Membership
Interest or the Real Property to be transferred under this Agreement.


Section 3.20      No Liabilities.  Except as to bills not yet received (which
the Estate shall pay as to the amounts incurred prior to Closing) as of the
Closing Date, the Company does not and shall not have any obligation or
liability (contingent or otherwise) or unpaid bill to any third party.


Section 3.21      Unpaid Bills.  As of the Closing, there will be no unpaid
bills or claims in connection with any repair of the Premises or other work
performed or materials purchased in connection with the repair of the Premises.


Section 3.22      Notices. Neither the Seller nor the Company or any of its
representatives has received any written notice (i) from any insurance
companies, governmental agencies or from any other parties of any condition,
defects or inadequacies with respect to the Premises which, if not corrected,
would result in termination of insurance coverage or increase its cost, (ii)
from any governmental agencies or any other third parties with respect to any
violations of any building codes and/or zoning ordinances or any other
governmental laws, regulations or orders affecting the Premises, including,
without limitation, the Americans With Disabilities Act, (iii) of any pending or
threatened condemnation proceedings with respect to the Premises, or (iv) of any
proceedings which could or would cause the change, redefinition or other
modification of the zoning classification of the Premises.


Section 3.23      Proceedings Relating to Premises.  There is no pending, or, to
the best of Seller’s or the Company’s knowledge, contemplated or threatened,
judicial, municipal or administrative proceedings with respect to, or in any
manner affecting the Premises or any portion thereof, including, without
limitation, proceedings for or involving tenant evictions, collections,
condemnations, eminent domain, alleged building code or zoning violations,
violations relating to the alcoholic beverage permit, personal injuries or
property damage alleged to have occurred on the Premises or by reason of the use
and operation of the Premises, or written notice of any attachments, executions,
assignments for the benefit of creditors, receiverships, conservatorships or
voluntary or involuntary proceedings in bankruptcy or pursuant to any other
debtor relief laws pending or threatened against the seller of the Premises or
the Premises itself, or the taking of the Premises for public needs.


Section 3.24      Public Improvements.  Neither the Seller nor the Company has
knowledge of any existing or proposed public improvements which involve or which
may result in any charge being levied or assessed against the Premises or which
will or could result in the creation of any lien upon the Premises or any part
thereof.
 
Purchase Agreement


 
Page 8

--------------------------------------------------------------------------------

 


Section 3.25      Certificates.  To the best of Seller’s or the Company’s
knowledge, all certificates of occupancy, licenses, permits, authorizations and
approvals required by law or by any governmental authority having jurisdiction
over the Premises have been obtained and are in full force and effect and will
be in full force and effect as of the Closing Date.


Section 3.26      Material Defect.  To the best knowledge of the Seller or the
Company or any representative of the Company, there are no material defects to
the Premises which have not been disclosed in writing to RCI.


Section 3.27      Flooding.  To the best knowledge of the Seller or the Company
or any representative of the Company, no flooding has occurred on the Premises.


Section 3.28      Environmental.  To the best of Seller’s and the Company’s
knowledge, neither the Seller nor the Company has caused, allowed to be caused,
failed to prevent or has been made aware of, an environmental condition on the
Premises that required or requires abatement or correction under an
Environmental Law, or has given or is reasonably likely to give rise to any
civil or criminal liability under an Environmental Law, or has created or may
create a public or private nuisance, including the presence of asbestos, PCB’s,
hazardous substances, radioactive waste or radon, on, in or affecting the
Property.


Neither the Seller nor the Company or any of their representatives have received
any citation, directive, letter or other communication, written or oral, or any
notice of any proceeding, claim or lawsuit relating to any environmental issue
arising out of the ownership or occupation of the Premises, and there is no
basis known to the Seller or the Company for any such action.  Seller shall
provide to Purchaser prior to the execution of this Agreement an Indiana
Responsible Property Transfer Law Disclosure Form as required by I.C. 13-25-3-2.


For purposes of this warranty, Environmental Laws shall mean any and all
Applicable Laws (i) regulating the use, treatment, generation, transportation,
storage, control, management, recycling or disposal of any Hazardous Material,
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Superfund
Amendment and Reauthorization Act of 1986 (“SARA”), Public Law 99-499, 100 Stat.
1613, the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Water Act (33
U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act ("FIFRA"), 7 U.S.C. §136 et. seq., the Safe
Drinking Water Act ("SWDA"), 42 U.S.C. §300f et. seq., the Surface Mining
Control and Reclamation Act (“SMCR”), 30 U.S.C. §1201 et. seq., and/or (ii)
relating to the protection, preservation or conservation of the environment.



Section 3.29      Brokerage Commission.  Except as set forth in Schedule 3.29,
no broker or finder has acted for the Company or the Seller in connection with
this Agreement or the transactions contemplated hereby, and no person other than
as set forth in Schedule 3.29, is entitled to any brokerage or finder’s fee or
compensation in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of the Company or the Seller.
 
Purchase Agreement


 
Page 9

--------------------------------------------------------------------------------

 


Section 3.30      Banks and Brokerage Accounts.  At the Closing, the Company
shall provide to the Buyer (a) a true and complete list of the names and
locations of all banks, trust companies, securities brokers and other financial
institutions at which the Company has an account or safe deposit box or
maintains a banking, custodial, trading or other similar relationship, and (b) a
true and complete list and description of each such account, box and
relationship, indicating in each case the account number and the names of the
respective officers, employees, agents or other similar representatives of the
Company having signatory power with respect thereto.


Section 3.31      Disclosure.  No representation or warranty of the Company,
Member or the Seller contained in this Agreement (including the exhibits and
schedules hereto) contains any untrue statement or omits to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF BUYER AND RCI


Buyer and RCI hereby represent and warrant to the Company and the Seller as
follows:


Section 4.1        Organization, Good Standing and Qualification.  Buyer and RCI
(i) are entities duly organized, validly existing and in good standing under the
laws of the state of Texas, (ii) have all requisite power and authority to carry
on its business, and (iii) are duly qualified to transact business and are in
good standing in all jurisdictions where their ownership, lease or operation of
property or the conduct of their business requires such qualification, except
where the failure to do so would not have a material adverse effect to Buyer
and/or RCI.


Section 4.2        Authorization.  Buyer is a corporation duly organized in the
state of Texas and has full power, capacity, and authority to enter into this
Agreement and perform the obligations contemplated hereby.  RCI is a corporation
duly organized in the state of Texas and has full power, capacity, and authority
to enter into this Agreement and perform all the obligations contemplated
hereby.  All action on the part of Buyer and RCI necessary for the
authorization, execution, delivery and performance of this Agreement by them has
been or will be taken before Closing.  This Agreement, when duly executed and
delivered in accordance with its terms, will constitute legal, valid, and
binding obligations of Buyer and RCI enforceable against Buyer and RCI in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
and other similar laws affecting creditors' rights generally or by general
equitable principles.


Section 4.3        Consents.  No permit, consent, approval or authorization of,
or designation, declaration or filing with, any governmental authority or any
other person or entity is required on the part of Buyer or RCI in connection
with the execution and delivery by Buyer and RCI of this Agreement or the
consummation and performance of the transactions contemplated hereby other than
as may be required under the federal securities laws.
 
Purchase Agreement


 
Page 10

--------------------------------------------------------------------------------

 


Section 4.4        Disclosure.  No representation or warranty of Buyer or RCI
contained in this Agreement (including the exhibits and schedules hereto)
contains any untrue statement or omits to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.


Section 4.5        Brokerage Commission.  No broker or finder has acted for the
Buyer or RCI in connection with this Agreement or the transactions contemplated
hereby, and no person is entitled to any brokerage or finder’s fee or
compensation in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of Buyer or RCI.


ARTICLE V
COVENANTS OF THE COMPANYAND THE SELLER


Section 5.1        Stand Still.  To induce Buyer and RCI to proceed with this
Agreement, the Company, Member and the Seller agree that until the Closing Date
or the termination of this Agreement, none of the representatives of the Company
or the Seller will offer to sell or solicit any offer to purchase or engage in
any discussions or activities of any nature whatsoever, directly or indirectly,
involving in any manner the actual or potential sale, transfer, encumbrance,
pledge, collateralization or hypothecation of any assets of the Company, or any
Membership Interest of the Company or the Real Property.  The Company, Member
and the Seller hereby agree to advise the Buyer and RCI of any contact from any
third party regarding the possible acquisition of any Membership Interest of the
Member or other investment in the Company, the acquisition of the Real Property,
or of any contact which would relate to the transactions contemplated by this
Agreement.


Section 5.2        Access; Due Diligence.  Between the date of this Agreement
and the Closing Date, the Company and the Seller shall (a) provide Buyer and RCI
and/or their authorized representatives reasonable access to the Club, offices,
warehouse and other facilities and properties of the Company and to the books
and records of the Company; (b) permit the Buyer and RCI and/or their authorized
representatives to make inspections thereof; and (c) cause the officers and
advisors of the Company and the Club to furnish the Buyer with such financial
and operating data and other information with respect to the business and
properties of the Company and the Club and to discuss with the Buyer or RCI and
their authorized representatives the affairs of the Company and the Club as the
Buyer or RCI may from time to time reasonably request.


Section 5.3        Preservation of Business.  From the date of the execution
hereof until the Closing Date, the Company and the Seller shall operate the
business of the Club in substantially the same manner as it has heretofore,
consistent with past practices, and


 
(a)
The Company and the Seller will not authorize, declare, pay or effect any
dividend or liquidation or other distribution in respect of the Membership
Interest of the Company, or any other equity interest or any direct or indirect
redemption, purchase or other acquisition of any equity interest of the Company;



 
(b)
The Company will not make any changes in its condition (financial or otherwise),
liabilities, assets, or business or in any of its business relationships,
including relationships with suppliers or customers, that, when considered
individually or in the aggre­gate, might reasonably be expected to have a
material effect on the Company or the results of operations of the Club;

 
Purchase Agreement
 
 
Page 11

--------------------------------------------------------------------------------

 


 
(c)
The Company will not increase the salary or other compensation payable or to
become payable by  the Company to any employee, or the declaration, payment, or
commitment or obligation of any kind for the pay­ment by the Company of a bonus
or other additional salary or compensation to any such person;



 
(d)
The Company will not sell, lease, transfer or assign any of its assets, tangible
or intangible;



 
(e)
The Company will not accelerate, terminate, modify or cancel any agreement,
contract, lease or license (or series of related agreements, contracts, leases
and licenses) involving more than $1,000 to which the Company is a party;



 
(f)
The Company will not make any loans to any person or entity, or guarantee any
loan, absent the consent of the Buyer;



 
(g)
The Company will not waive or release any right or claim held by the Company,
absent the consent of the Buyer;



 
(h)
The Company will operate its business in the ordinary course and consistent with
past practices so as to preserve its business organization intact, to retain the
ser­vices of its employees and to preserve its goodwill and relationships with
suppliers, creditors, cus­tomers, and others having business relationships with
it;



 
(i)
The Company will not issue any note, bond or other debt security or create,
incur or assume, or guarantee any indebtedness for borrowed money or capitalized
lease obligations;



 
(j)
The Company will not delay or postpone the payment of accounts payable and other
liabilities;



 
(k)
The Company will not make any loan to, or enter into any employment agreement or
other transaction with, any of its directors, officers, and employees, members
or managers;



 
(l)
The Company will not make any change in any method, practice, or principle of
accounting involving the business of the Company, or the assets of the Company;



 
 (m)
The  Company, Member and Seller will not issue, sell or otherwise dispose of any
of the Membership Interests, or create, sell or dispose of any options, rights,
conversion rights or other agreements or commitments of any kind relating to the
issuance, sale or disposition of any of its Membership Interests;



 
(n)
The Company and Seller will not reclassify, split up or otherwise changes of its
Membership  Interests;

 
Purchase Agreement
 
 
Page 12

--------------------------------------------------------------------------------

 


 
(o)
The Company and Seller will not be a party to any merger, consolidation or other
business combination; and



 
(p)
The Company and Seller will not agree to take any action described in this
Section 5.3.





ARTICLE VI
CONDITIONS TO CLOSING


The obligations of the parties to effect the transactions contemplated hereby
are subject to the satisfaction at or prior to the Closing of the following
conditions:


Section 6.1        Conditions to Obligations of Buyer and RCI.


 
(a)
Representations and Warranties of the Company, Member and the Seller.  The
representations and warranties of the Company, Member and the Seller shall be
true and correct on the date hereof and on and as of the Closing Date, as though
made on and as of the Closing Date;



 
(b)
Covenants.  All covenants, agreements and conditions contained in this Agreement
to be performed by the Company, Member and the Seller on or prior to the Closing
Date shall have been performed or complied with in all respects;



 
(c)
Delivery of Certificates.  The Seller and the Company shall provide to Buyer and
RCI certificates, dated as of the Closing Date and signed by the Seller and by
the representative of the Company, respectively, to effect set forth in Section
6.1(a) and 6.1(b) for the purpose of verifying the accuracy of such
representations and warranties and the performance and satisfaction of such
covenants and conditions;



 
(d)
Resolutions.  The Company shall have delivered corporate resolutions of the
Company, which authorize the execution, delivery and performance of this
Agreement and the documents referred to herein to which it is or is to be a
party dated as of the Closing Date;



 
(e)
Conveyance of Membership Interest.  The Company, Member and Seller shall deliver
or cause to be delivered to Buyer originally issued certificate representing the
valid Membership Interest of the Company duly endorsed over to the Buyer in a
form satisfactory to the Buyer;



 
(f)
Conveyance of Real Property.  The Company shall deliver or cause to be delivered
to RCI a General Warranty Deed and any other documents necessary to convey good
and marketable title to the Real Property, free and clear of all
encumbrances.  Company shall further deliver to Buyer all documents reasonably
requested of Company, including without limitation a Vendor’s Affidavit and
Certificate of  Non Foreign Status;

 
Purchase Agreement
 
 
Page 13

--------------------------------------------------------------------------------

 


 
(g)
Related Transactions.  The Related Transactions set forth in Section 2.3 shall
be consummated concurrently with the Closing;



 
(h)
Permits.  Buyer shall possess all necessary permits, licenses and other
authorizations, whether city, county, state or federal, which may be needed to
conduct female semi-nude adult entertainment with the sale of alcoholic
beverages on the Premises, including any and all Entertainment permits or
licenses issued by the state of Indiana and all such permits, licenses and
authorizations shall be in good order, and, unless otherwise waived by the
Buyer, without any administrative actions pending or concluded that may
challenge or present an obstacle to the continued performance of female
semi-nude adult entertainment with the sale of alcoholic beverages at the Club
and the Certificate of Occupancy issued by the City of Indianapolis-Marion
County which zones the Premises for an adult oriented business shall be in full
force and effect;



 
(i)
Liabilities.  Except as to bills not yet received (which the Estate shall pay as
to amounts incurred prior to Closing) as of the Closing Date, the Company does
not have any obligations or liabilities (contingent or otherwise) or unpaid
bills to any third party;



 
(j)
Third-Party Consents.  Any and all consents or waivers required from third
parties relating to this Agreement or any of the other transactions contemplated
hereby, if any, shall have been obtained;



 
(k)
Satisfactory Diligence.  Buyer shall have concluded its due diligence
investigation of the Company and their respective assets and properties, RCI
shall have concluded to its satisfaction its due diligence investigation related
to the title to the Real Property, the adequacy of all permits and licenses for
Buyer’s intended business purpose and all other matters related to the
foregoing, and shall be satisfied, in its sole discretion, with the results
thereof;



 
(l)
No Actions or Proceedings.  No claim, action, suit, investigation or proceeding
shall be pending or threatened before any court or governmental agency which
presents a substantial risk of the restraint or prohibition of the transactions
contemplated by this Agreement;



 
(m)
Government Approvals.  All authorizations, permits, consents, orders, licenses
or approvals of, or declarations or filings with, or expiration of waiting
periods imposed by, any governmental entity necessary for the consummation of
the transactions contemplated by this Agreement shall have been filed, occurred
or been obtained;



 
(n)
Appointment of Manager/Officer/Resignations.  At Closing, the Memberof the
Company shall have caused a Membership meeting to have occurred wherein the then
existing Member shall have appointed Eric Langan as a Manager/President of the
Company and the existing Managers/Officers/Directors shall resign all of their
positions with the Company; and

 
Purchase Agreement
 
 
Page 14

--------------------------------------------------------------------------------

 


 
(o)
Approval by Probate Court.  The obligations of the parties to effect the
transactions as contemplated by this Agreement and the Addendum are subject to
the approval by the Judge of the Johnson County Superior Court, in which Court
pends the probate estate of Albert Pfeiffer, Deceased, and any and all necessary
orders of or transfers authorized by the Indiana Alcohol and Tobacco Commission



Section 6.2        Conditions to Obligations of the Company, Member and the
Seller.




 
(a)
Representations, Warranties and Agreements of Buyer and RCI.  The
representations and warranties of Buyer and RCI shall be true and correct on the
date hereof and on and as of the Closing Date, as though made on and as of the
Closing Date;



 
(b)
Covenants.  All covenants, agreements and conditions contained in this Agreement
to be performed by the Buyer and RCI on or prior to the Closing Date shall have
been performed or complied with in all respects;



 
(c)
Delivery of Certificates.  Buyer and RCI shall provide to the Company and the
Seller certificates dated as of the Closing Date and signed by a representative
of the Buyer and RCI to the effect set forth in Section 6.2(a) and 6.2(b) for
the purpose of verifying the accuracy of such representations and warranties and
the performance and satisfaction of such covenants and conditions;



 
(d)
Resolutions.  Buyer and RCI shall deliver resolutions of the Buyer and RCI,
which authorize the execution, delivery and performance of this Agreement and
the documents referred to herein to which it is or is to be a party dated as of
the Closing Date;



 
(e)
Payment of Purchase Price.  Buyer and RCI shall have tendered the cash portions
of the Purchase Price set forth in Section 1.2 and Section 1.4;



 
(f)
Related Transactions.  The Related Transaction set forth in Section 2.3 shall be
consummated concurrently with the Closing;



 
(g)
Third Party Consents.  Any and all consents or waivers required from third
parties relating to this Agreement or any of the other transactions contemplated
hereby, if any, shall have been obtained;



 
(h)
No Actions or Proceedings.  No claim, action, suit, investigation or proceeding
shall be pending or threatened before any court or governmental agency which
presents a substantial risk of the restraint or prohibition of the transactions
contemplated by this Agreement;

 
Purchase Agreement
 
 
Page 15

--------------------------------------------------------------------------------

 


 
(i)
Government Approvals.  All authorizations, permits, consents, orders or
approvals of, or declarations or filings with, or expiration of waiting periods
imposed by, any governmental entity necessary for the consummation of the
transactions contemplated by this Agreement shall have been filed, occurred or
been obtained; and



 
(j)
Approval by Probate Court.   The obligations of the parties to effect the
transactions contemplated by this Agreement and the Addendum are subject to the
approval by the Judge of the Johnson County Superior Court, in which Court pends
the probate estate of Albert Pfeiffer, Deceased.





ARTICLE VII
CLOSING ADJUSTMENTS


The Estate and the Buyer agree that there shall be an adjustment made within
ninety (90) days of the Closing Date to adjust for any liabilities that are
found to exist of the Company as of the Closing Date, as such liabilities may
relate to the operation and business of the Company or the Gold Club, so that
the Estate shall be responsible and liable to the Buyer for the liabilities of
the Company that exist as of the Closing Date, less any credit which the Estate
would be entitled to for cash on hand, cash funds in any ATM machine on the
premises, credit card receivables or pro rata portion of prepaid items paid by
the Estate (including any pro rated amounts due to the Estate for pre-payment of
liquor liability, workman’s compensation and business owners policies of
insurance, which have previously been paid by the Estate).


ARTICLE VIII
INDEMNIFICATION


Section 8.1       Indemnification from the Estate.  The Estate hereby agrees to
and shall indemnify, defend (with legal counsel reasonably acceptable to Buyer),
and hold Buyer and RCI,  their officers, directors, shareholders, employees,
affiliates, parent, agents, legal counsel, successors and
assigns  (collectively, the “Buyer’s Group”) harmless at all times after the
date of this Agreement, from and against any and all actions, suits, claims,
demands, debts, liabilities, obligations, losses, damages, costs, expenses,
penalties or injury  (including reasonable attorneys fees and costs of any suit
related thereto) suffered or incurred by any or all of  the Buyer’s Group
arising from: (a) any misrepresentation by, or breach of any covenant or
warranty of the Estate, the Member or the Company contained in this Agreement,
or any exhibit, certificate, or other instrument furnished or to be furnished by
the Estate or the Company hereunder; (b) any nonfulfillment of any agreement on
the part of  the Estate, Member or the Company under this Agreement;  (c) any
liability or obligation due to any third party by the Company or the Estate
incurred at or prior to the Closing Date; or (d) any suit, action, proceeding,
claim or investigation against Buyer’s Group which arises from or which is based
upon or pertaining to the Company’s or the Estate’s conduct or the operation or
liabilities of the business of the Company or the business of the Gold Club
prior to the Closing Date.
 
Purchase Agreement
 
 
Page 16

--------------------------------------------------------------------------------

 


Section 8.2        Indemnification from Buyer.  Buyer agrees to and shall
indemnify, defend (with legal counsel reasonably acceptable to Company) and hold
the Seller and its employees, affiliates, agents, legal counsel, successors and
assigns, (collectively, the "Sellers’ Group") harmless at all times after the
date of the Agreement from and against any and all actions, suits, claims,
demands, debts, liabilities, obligations, losses, damages, costs, expenses,
penalties or injury (including reasonably attorneys fees and costs of any suit
related thereto) suffered or incurred by any or all of Sellers’ Group, arising
from (a) any misrepresentation by, or breach of any covenant or warranty of
Buyer or RCI contained in this Agreement or any exhibit, certificate, or other
agreement or instrument furnished or to be furnished by Buyer or RCI hereunder;
(b) any nonfulfillment of any agreement on the part of Buyer or RCI under this
Agreement; or (c) any suit, action, proceeding, claim or investigation against
the Seller’s Group which arises from or which is based upon or pertaining to
Buyer’s conduct or the operation of the business of the Company subsequent to
the Closing Date.


Section 8.3        Defense of Claims.  If any lawsuit or enforcement action is
filed against any party entitled to the benefit of indemnity hereunder, written
notice thereof shall be given to the indemnifying party as promptly as
practicable (and in any event not less than fifteen (15) days prior to any
hearing date or other date by which action must be taken); provided that the
failure of any indemnified party to give timely notice shall not affect rights
to indemnification hereunder except to the extent that the indemnifying party
demonstrates actual damage caused by such failure.  After such notice, the
indemnifying party shall be entitled, if it so elects, to take control of the
defense and investigation of such lawsuit or action and to employ and engage
attorneys of its own choice to handle and defend the same, at the indemnifying
party's cost, risk and expense; and such indemnified party shall cooperate in
all reasonable respects, at its cost, risk and expense, with the indemnifying
party and such attorneys in the investigation, trial and defense of such lawsuit
or action and any appeal arising therefrom; provided, however, that the
indemnified party may, at its own cost, participate in such investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom.  The
indemnifying party shall not, without the prior written consent of the
indemnified party, effect any settlement of any proceeding in respect of which
any indemnified party is a party and indemnity has been sought hereunder unless
such settlement of a claim, investigation, suit, or other proceeding only
involves a remedy for the payment of money by the indemnifying party and
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.


Section 8.4        Default of Indemnification Obligation.  If an entity or
individual having an indemnification, defense and hold harmless obligation, as
above provided, shall fail to assume such obligation, then the party or entities
or both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume and maintain such defense (including reasonable counsel fees and costs of
any suit related thereto) and to make any settlement or pay any judgment or
verdict as the individual or entities deem necessary or appropriate in such
individual’s or entities’ absolute sole discretion and to charge the cost of any
such settlement, payment, expense and costs, including reasonable attorneys
fees, to the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.
 
Purchase Agreement


 
Page 17

--------------------------------------------------------------------------------

 


Section 8.5       Survival of Representations and Warranties.  The respective
representations, warranties and indemnities given by the parties to each other
pursuant to this Agreement shall survive the Closing for a period ending
forty-eight (48) months from the Closing Date (“Survival
Date”).  Notwithstanding anything to the contrary contained herein, no claim for
indemnification may be made against the party required to indemnify (the
“Indemnitor”) under this Agreement unless the party entitled to indemnification
(the “Indemnitee”) shall have given the Indemnitor written notice of such claim
as provided herein on or before the Survival Date.  Any claim for which notice
has been given prior to the expiration of the Survival Date shall not be barred
hereunder.


ARTICLE IX
MISCELLANEOUS


Section 9.1        Amendment; Waiver.  Neither this Agreement nor any provision
hereof may be amended, modified or supplemented unless in writing, executed by
all the parties hereto.  Except as otherwise expressly provided herein, no
waiver with respect to this Agreement shall be enforceable unless in writing and
signed by the party against whom enforcement is sought.  Except as otherwise
expressly provided herein, no failure to exercise, delay in exercising, or
single or partial exercise of any right, power or remedy by any party, and no
course of dealing between or among any of the parties, shall constitute a waiver
of, or shall preclude any other or further exercise of, any right, power or
remedy.


Section 9.2        Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered in
person, transmitted by facsimile transmission (fax) or sent by registered or
certified mail (return receipt requested) or recognized overnight delivery
service, postage pre-paid, addressed as follows, or to such other address has
such party may notify to the other parties in writing:


 
(a)
if to the Seller:
The Estate of Albert Pfeiffer

c/o of Lori Pfeiffer, Personal Representative
of The Estate of Albert Pfeiffer
3551 Lafayette Road
Indianapolis, Indiana 46222


 
with a copy to:
Douglas W. Kessler

Smart & Kessler
1648 Fry Road, Suite A
Greenwood, Indiana 46142
Fax: (317) 885-9126


 
(b)
if to the Company or
Gold Club of Indy, LLC

 
Member:
3551 Lafayette Road

Indianapolis, Indiana 46222


 
with a copy to:
Douglas W. Kessler

Smart & Kessler
1648 Fry Road, Suite A
Greenwood, Indiana 46142
Fax: (317) 885-9126
 
Purchase Agreement
 
 
Page 18

--------------------------------------------------------------------------------

 
 
 (c)           if to Buyer or RCI:                                RCI
Entertainment (Indiana), Inc.
Attn:  Eric Langan, President
10959 Cutten Road
Houston, Texas  77066
Fax:  (281) 397-6765


 
with a copy to:
Robert D. Axelrod

Axelrod Smith & Kirshbaum
5300 Memorial Drive, Suite 700
Houston, Texas  77007
Fax:  (713) 552-0202
 
A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered, (ii) if transmitted by
telecopier, on the business day of actual confirmed receipt by the addressee
thereof, and (iii) if sent by registered or certified mail, three (3) business
days after dispatch.


Section 9.3        Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


Section 9.4        Assignment; Successors and Assigns.  Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors and permitted assigns of the parties hereto.  No
party hereto may assign its rights or delegate its obligations under this
Agreement without the prior written consent of the other parties hereto, which
consent will not be unreasonably withheld.


Section 9.5        Entire Agreement.  This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof and supersede and cancel all prior representations, alleged warranties,
statements, negotiations, undertakings, letters, acceptances, understandings,
contracts and communications, whether verbal or written among the parties hereto
and thereto or their respective agents with respect to or in connection with the
subject matter hereof.


Section 9.6        Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
principles of conflict of laws.  The parties agree that venue for purposes of
construing or enforcing this Agreement shall be proper in Harris County, Texas.


Section 9.7        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
Purchase Agreement
 
 
Page 19

--------------------------------------------------------------------------------

 


Section 9.8        Costs and Expenses.   Each party shall pay their own
respective fees, costs and disbursements incurred in connection with this
Agreement.


Section 9.9        Section Headings.  The section and subsection headings in
this Agreement are used solely for convenience of reference, do not constitute a
part of this Agreement, and shall not affect its interpretation.


Section 9.10      No Third-Party Beneficiaries.  Nothing in this Agreement will
confer any third party beneficiary or other rights upon any person (specifically
including any employees of Hotel Development) or any entity that is not a party
to this Agreement.


Section 9.11      Attorney Review - Construction.  In connection with the
negotiation and drafting of this Agreement, the parties represent and warrant to
each other that they have had the opportunity to be advised by attorneys of
their own choice and, therefore, the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments hereto.


Section 9.12      Further Assurances.  Each party covenants that at any time,
and from time to time, after the Closing Date, it will execute such additional
instruments and take such actions as may be reasonably be requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.


Section 9.13      Public Announcements.   The parties hereto agree that prior to
making any public announcement or statement with respect to the transactions
contemplated by this Agreement, the party desiring to make such public
announcement or statement shall consult with the other parties hereto and
exercise their best efforts to agree upon the text of a public announcement or
statement to be made by the party desiring to make such public announcement;
provided, however, that if any party hereto is required by law to make such
public announcement or statement, then such announcement or statement may be
made without the approval of the other parties.


Section 9.14      Exhibits or Schedules Not Attached.  Any exhibits or schedules
not attached hereto on the date of execution of this Agreement shall be deemed
to be and shall become a part of this Agreement as if executed on the date
hereof upon each of the parties initialing and dating each such exhibit or
schedule, upon their respective acceptance of its terms, conditions and/or form.


[SIGNATURES APPEAR ON THE FOLLOWING PAGES.]
 
Purchase Agreement


 
Page 20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Purchase Agreement to
become effective as of the date first set forth above.



  RCI DINING SERVICES (INDIANA), INC.                       /s/ Eric Langan    
By:  Eric Langan, President     Date:
12-12-2010
 






  RCI HOLDINGS, INC.             /s/ Eric Langna     By:  Eric Langan, President
    Date:
 12-12-2010
         




  THE ESTATE OF ALBERT PFEIFFER             /s/ Lori Pfeiffer     By:  Lori
Pfeiffer, Personal Representative of     The Estate of Albert Pfeiffer     Date:
 12-13-2010
         




  GOLD CLUB OF INDY, LLC                     /s/ Lori Pfeiffer     By:  Lori
Pfeiffer     Its: Member     Date:
12-13-2010
 






  /s/ Lori Pfeiffer     Lori Pfeiffer, Individually as to Section 3.4 and    
Section 5.3(m) only, and as Personal     Representative of The Estate of Albert
Pfeiffer  



Purchase Agreement

 
Page 21

--------------------------------------------------------------------------------

 


EXHIBITS AND SCHEDULES
 
 
Purchase Agreement
 
Page 22

--------------------------------------------------------------------------------